             Case 3:20-cv-05922-WHO Document 19 Filed 10/14/20 Page 1 of 2



 1   DAVID S. RATNER (SBN 316267)
     SHELLEY A. MOLINEAUX (SBN 277884)
 2   RATNER MOLINEAUX, LLP
     1990 N. California Blvd., Suite 20
 3
     Walnut Creek, CA 94596
 4   Tel: (925) 239-0899
     Fax: (925) 801-3818
 5   david@ratnermolineaux.com
     shelley@ratnermolineaux.com
 6
     Attorneys for Plaintiff DAVID HARTWICK
 7

 8

 9                             IN THE UNITED STATES DISTRICT COURT
10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11   DAVID HARTWICK, an individual,                        Case No. 3:20-cv-05922-WHO
12
                              Plaintiff,                   [PROPOSED] ORDER CONTINUING THE
13                                                         NOVEMBER 18, 2020 MOTION TO DISMISS
            v.                                             HEARING TO JANUARY 13, 2020; AND
14                                                         EXTENDING THE PARTIES' DEADLINES
     CITY OF SAN JOSE, a Public entity; and DOES 1         WITH RESPECT TO THE BRIEFING OF
15
     to 50, inclusive.                                     DEFENDANT'S MOTION TO DISMISS
16                        Defendants.                      PURSUANT TO LOCAL RULE 6-2

17                                                         Date: November 18, 2020
                                                           Time: 2:00 p.m.
18                                                         Courtroom: 2
                                                           Judge: Hon. William H. Orrick
19

20                                                         Complaint Filed: 08/23/2020
                                                           Trial Date: Not Set
21

22          IT IS ORDERED:
23          GOOD CAUSE HAVING BEEN SHOWN pursuant to the Stipulation to Continue the
24   November 18, 2020 motion to dismiss hearing of the City of San Jose, this Court ORDERS that the
25   Motion to Dismiss hearing is continued to January 13, 2020 at 2:00 p.m.
26          IT IS FURTHER ORDERED.
27          GOOD CAUSE HAVING BEEN SHOWN pursuant to Civil Local Rule 6-2, this Court
28
                                                       1
30      [PROPOSED] ORDER CONTINUING THE NOVEMBER 18, 2020 MOTION TO DISMISS HEARING TO JANUARY 13, 2020;
          AND EXTENDING THE PARTIES' DEADLINES WITH RESPECT TO THE BRIEFING OF DEFENDANT'S MOTION TO
31                                    DISMISS PURSUANT TO LOCAL RULE 6-2
             Case 3:20-cv-05922-WHO Document 19 Filed 10/14/20 Page 2 of 2



 1   ORDERS that the parties briefing deadlines are continued to the following dates:

 2          Plaintiff David Hartwick's Opposition       November 10, 2020

 3          Defendant City of San Jose's Reply          November 20, 2020

 4          IT IS SO ORDERED.

 5

 6   DATED:October 14, 2020                             _________________________________
                                                        Hon. William H. Orrick
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
30      [PROPOSED] ORDER CONTINUING THE NOVEMBER 18, 2020 MOTION TO DISMISS HEARING TO JANUARY 13, 2020;
          AND EXTENDING THE PARTIES' DEADLINES WITH RESPECT TO THE BRIEFING OF DEFENDANT'S MOTION TO
31                                    DISMISS PURSUANT TO LOCAL RULE 6-2
